UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7820


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

CHRISTOPHER EUGENE HARRIS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:12-cv-00248-MR)


Submitted:   March 24, 2014                 Decided:   March 31, 2014


Before SHEDD, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Eugene Harris, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Eugene Harris, a federal prisoner, appeals

the district court’s order denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2013) petition.               We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                     United States v.

Harris,    No.    1:12-cv-00248-MR       (W.D.N.C.    Sept.    6,    2013).     We

dispense    with       oral   argument    because     the    facts    and     legal

contentions      are   adequately   presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2